Citation Nr: 0016308	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-02 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to a higher rating for status post proximal 
tibial osteotomy of the left knee, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The veteran's father


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1967 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1998 RO rating decision that granted benefits 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for status 
post proximal tibial osteotomy of the left knee, and assigned 
a 100 percent evaluation based on convalescence under 
38 C.F.R. § 4.30, effective from July 1994, and assigned a 20 
percent evaluation under diagnostic code 5260, effective from 
October 1994.  The veteran submitted a notice of disagreement 
in January 1999, and the RO issued a statement of the case in 
February 1999.  The veteran submitted a substantive appeal in 
May 1999.



REMAND

In evaluating the veteran's request for a higher evaluation, 
the Board considers the medical evidence of record.  Benefits 
have been granted under 38 U.S.C.A. § 1151 for status post 
proximal tibial osteotomy of the left knee.

The veteran contends that his left knee is in consistent pain 
and has gotten worse over the years, and that he is totally 
disabled from even walking short distances because of severe 
pain and is required to wear a knee brace for support.  There 
is also medical evidence of record that a total knee 
replacement is in order. The veteran maintains that, although 
he was afforded a VA examination in July 1998, this 
examination did not reflect the full extent of his left knee 
disability to include instability, limitation of motion, 
deformity, and pain.  The VA examiner noted that with 
increased flexion, the valgus deformity gradually increased 
to a maximum of 25 degrees.  There was no opinion as to the 
current severity of the veteran's left knee condition, 
including any functional impairment due to weakened movement, 
excess fatigability, atrophy, or valgus deformity.  Nor were 
there any findings with regard to instability, although joint 
incongruity was diagnosed and use of a knee brace was noted.  
As such, the Board finds that the veteran's status post 
proximal tibial osteotomy of the left knee should be re-
examined.

VA has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of the status post proximal tibial osteotomy of the left 
knee, including the extent he may have additional functional 
impairment due to his pain and painful motion, limited or 
excess movement, weakness, fatigability, and incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, a 
remand is necessary for a thorough and contemporaneous 
medical examination to determine the current severity of the 
veteran's status post proximal tibial osteotomy of the left 
knee. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Moreover, when a veteran suffers an injury or aggravation of 
an injury as the result of VA hospitalization, medical, or 
surgical treatment, and such injury or aggravation results in 
"additional disability," disability compensation shall be 
awarded in the same manner "as if" such disability were 
service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 
3.800.  In this case, the veteran would be entitled to 
compensation for only the additional degree of disability 
caused by VA treatment.  In determining the appropriate 
disability rating to be assigned, the level of disability 
that pre-existed VA treatment would be subtracted from the 
level of disability that existed after VA treatment.  See, 
e.g., 38 C.F.R. § 4.22 (1999) (providing that a current 
rating for disability aggravated in service must take into 
account a percentage deduction for the pre-aggravation degree 
of disability).  It does not appear that the veteran has been 
adequately informed as to how the provisions of 38 C.F.R. 
§ 4.22 have been applied to his claim.  The February 1999 
statement of the case indicates that the knee condition is 20 
percent disabling because 10 percent must be deducted for 
pre-surgical level of disability, but does not indicate how 
that 10 percent was calculated or how the current 30 percent 
(from which the 10 percent is presumably deducted) was 
calculated.  This matter requires further clarification.

A February 1999 RO rating decision denied the veteran's claim 
for a total disability rating based on individual 
unemployability (TDIU).  In correspondence dated in May 1999, 
the veteran disagreed with that determination, thereby 
placing this issue in appellate status.  38 C.F.R. §§ 20.200, 
20.201 (1999).  A review of the record does not show that 
this issue has been made the subject of a statement of the 
case, and it should be.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  The Board 
may not address this issue until the veteran has been sent a 
statement of the case.  38 C.F.R. § 20.200; Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA examination to determine the severity 
of the status post proximal tibial 
osteotomy of the left knee. All indicated 
studies should be performed and all 
clinical findings reported in detail, 
including ranges of motion, degrees of 
extension and flexion, instability, and 
degenerative joint disease.  
Specifically, the examiner should express 
an opinion as to whether or not there is 
painful motion or weakness associated 
with the left knee. The examiner should 
be asked whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the joint is 
used repeatedly over a period of time.  
The examiner should also be asked to 
determine whether the left knee exhibits 
weakened movement, fatigability, or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss.  
The examiner should comment on the 
severity of recurrent subluxation or 
lateral instability 
(slight/moderate/severe, Diagnostic Code 
5257); and impairment due to any nonunion 
or malunion of the tibia and fibula (with 
marked/moderate/slight knee disability).  
The examiner should support the opinions 
by discussing medical principles as 
applied to specific medical evidence in 
this case.  In order to assist the 
examiner in providing the requested 
information, the claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

2. After the above development, the RO 
should review the claim.  This review 
should consider provisions of 38 C.F.R. 
§§ 4.40 and 4.45, dealing with functional 
impairment due to pain; provisions of 38 
C.F.R. § 3.321, concerning an 
extraschedular evaluation based on 
interference with employment; and 
provisions of 38 C.F.R. § 4.22, 
accounting for a percentage deduction for 
pre-existing disability.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond.

3.  The RO should send the veteran and 
his representative a statement of the 
case on the issue of entitlement to a 
TDIU. The veteran should be advised that 
he must submit a VA Form 9 or substantive 
appeal within 60 days in order to obtain 
appellate consideration of this issue. 


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




